UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2373


ESPERANZA GUERRERO,

                Plaintiff – Appellant,

          and

JUAN GUERRERO; JJG,    Minor;    MG,   Minor;   JG,   Minor;   MARIA
MUNGUIA; KG, Minor,

                Plaintiffs,

          v.

DAVID L. MOORE, in his official and individual capacity,

                Defendant – Appellee,

          and

CHARLIE T. DEANE, in his official capacity; LUIS POTES, in
his official and individual capacity; ADAM HURLEY, in his
official and individual capacity; DOES 1-6, in their
official and individual capacities; ROES 1-5, in their
official and individual capacities; PRINCE WILLIAM COUNTY
POLICE DEPARTMENT; PRINCE WILLIAM COUNTY; MATTHEW CAPLAN, in
his official and individual capacity; KAREN MUELHAUSER, in
her official and individual capacity; DOES 1-5, in their
official and individual capacities,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-01313-JCC-TRJ)
Submitted:   March 21, 2013               Decided:   April 2, 2013


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esperanza Guerrero, Appellant Pro Se. Jeffrey Notz, Mary Alice
Rowan, COUNTY ATTORNEY’S OFFICE, Prince William, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Esperanza            Guerrero        appeals          the     district             court’s

summary judgment order disposing of all but one of her various

claims,      and        challenges         the         sufficiency          of        the     evidence

supporting        the     jury’s      verdict          for     Defendant          Moore       on      that

remaining     claim.           As    for    the        claims       disposed      of     on      summary

judgment,         this    court       reviews          the     district          court’s         summary

judgment      order       de       novo,    viewing           the    facts        and       reasonable

inferences in the light most favorable to the nonmoving party.

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                                             Summary

judgment is appropriate where the movant shows that there is no

genuine      issue       of    material     fact        and     that      it     is     entitled       to

judgment as a matter of law.                       Fed. R. Civ. P. 56(a).                     We have

reviewed      the    record         and    find        no    error     on   the       part       of   the

district court.               As for the claim decided by the jury, this

court   is    without         authority       to       review       the   sufficiency            of    the

evidence supporting the jury’s verdict, in light of Guerrero’s

failure      to    raise       an    appropriate            post-verdict          motion         in   the

district court pursuant to Fed. R. Civ. P. 50, 59.                                            Unitherm

Food    Sys.,      Inc.       v.    Swift-Eckrich,             Inc.,      546     U.S.       394,      404

(2006); A Helping Hand, LLC v. Balt. Cnty., 515 F.3d 356, 369-70

(4th Cir. 2008).

              Accordingly,           we     grant           leave    to     proceed         in     forma

pauperis, and affirm both the district court’s order and the

                                                   3
jury’s   verdict.       We     dispense    with   oral   argument   because     the

facts    and   legal    contentions       are   adequately   presented     in   the

materials      before   this    court     and   argument   would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                           4